[Cite as Luri v. Republic Servs., Inc., 132 Ohio St.3d 316, 2012-Ohio-2914.]




 LURI, APPELLEE AND APPELLANT/CROSS-APPELLEE, v. REPUBLIC SERVICES,
         INC. ET AL., APPELLANTS AND APPELLEES/CROSS-APPELLANTS.
  [Cite as Luri v. Republic Servs., Inc., 132 Ohio St.3d 316, 2012-Ohio-2914.]
Court of appeals’ judgment reversed and cause remanded for application of
        Havel v. Villa St. Joseph.
      (Nos. 2011-1097 and 2011-1120—Submitted June 19, 2012—Decided
                                       July 3, 2012.)
   APPEAL and CROSS-APPEAL from and CERTIFIED by the Court of Appeals for
      Cuyahoga County, No. 94908, 193 Ohio App.3d 682, 2011-Ohio-2389.
                                  __________________
        Per Curiam.
        {¶ 1} The certified question in case No. 2011-1097 is answered in the
negative, and the cross-appellants’ first proposition of law in case No. 2011-1120
is sustained. Appellant’s discretionary appeal in case No. 2011-1120 is moot.
The judgment of the court of appeals is reversed, and the cause is remanded for
application of Havel v. Villa St. Joseph, 131 Ohio St.3d 235, 2012-Ohio-552, 963
N.E.2d 1270.
                                                                         Judgment reversed
                                                                       and cause remanded.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
        Tucker, Ellis & West, L.L.P., Irene C. Keyse-Walker, and Benjamin C.
Sassé, for appellee in case No. 2011-1097 and for appellant and cross-appellee in
case No. 2011-1120.
                           SUPREME COURT OF OHIO




       Squire, Sanders & Dempsey, L.L.P., Robin G. Weaver, Stephen P.
Anway, and Trevor G. Covey, for appellants in case No. 2011-1097 and for
appellees and cross-appellants in case No. 2011-1120.
                           _____________________




                                       2